DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 02/18/2022.
Claims 1 and 5 have been amended. No claims have been newly canceled and claims 12-29 have been newly added.

Claims 1, 3-5 and 12-29 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/418636, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
There is no disclosure in provisional application 62/418636 for BMP4 at all, either its addition or exclusion. This provisional application also does not disclose culturing pluripotent stem cells with FGF2. 
Therefore the claims have been examined with the effective filing date of the non-provisional parent which is 11/07/2017.


Response to Amendment
The amendment to the claims filed on 02/18/2022 does not comply with the requirements of 37 CFR 1.121(c) because the claims retain the markups and claim statuses from the previous amendment filed 01/21/2022.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

For example, claim 1 filed 02/18/2022 does not recite any changes from previously claim 1 filed on 01/21/2022, however it still has the status of “currently amended” and the same markups as the previous claim 1 filed on 01/21/2022. This is improper as the claims filed 02/18/2022 should only reflect changes made to the claims since the last amendment on 01/21/2022.
Applicant is asked to take note of these requirements for future reference.





Claim Objections
Claims 1, 3, 12-13 and 29 are objected to because of the following informalities:  
Regarding amended claim 1, the claim now recites “on a coated surface, wherein a coating of the coated surface consists of collagen”. The phrase “a coating” appears to be a typo and should be “the coating” to properly refer back to the coating on the coated surface.
Regarding claim 3, the claim recites “on a surface consisting of collagen”. The phrase “a surface” appears to be a typo and should be “the coated surface” to properly refer back to amended claim 1.
Regarding new claims 12-13 and 29, the claims recite “on a coated surface, wherein a coating of the coated surface consists of collagen”. The phrase “a coating” appears to be a typo and should be “the coating” to properly refer back to the coating on the coated surface.
  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 14-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
 The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants have entered the limitation “in the absence of BMP-4” in line 4 of claim 1 and in line 3 of new claim 29.  There is insufficient support in the disclosure as originally filed for this limitation; thus it is being considered new matter.  The disclosure as originally filed only supports wherein certain embodiments culturing the mesodermally differentiated stem cells with DLL4 providing, stem cell-derived endothelial cells in the absence or presence of BMP-4 and/or Acitivin A and/or bFGF” (page 14 lines 23-25). This provides support for the exclusion of BMP-4 with the mesodermally differentiated stem cells as in line 10 of claim 1, but not for the exclusion of BMP-4 with the pluripotent stem cells in line 4 of claim 1. 
In addition, new claim 24 is dependent upon claim 1 and recites the phrase “further comprising maintaining the purified pluripotent stem cell-derived endothelial cells from minutes to three years” in lines 1-2 of the claim. The disclosure as originally filed only supports a reference to the term “biodegradable”, which “refers to materials that are bioresorbable and/or degrade and/or break down by mechanical degradation upon interaction with a physiological environment into components that are metabolizable or excretable, over a period of time from minutes to three years, preferably less than one year, while maintaining the requisite structural integrity” as recited at page 20 lines 14-20 of Applicant’s specification. The disclosure does not mention or even remotely suggest maintaining purified pluripotent stem cell-derived endothelial cells from minutes to three years, maintaining these cells in the absence of DLL4, or maintaining any cells for minutes to three years with any of the culture limitations listed in dependent claims 25-28 .
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir.1996).
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the EGF" in line 1.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of EGF.
Claim 23 recites the limitation "the VEGFA" in line 1.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of VEGF A.
Appropriate correction is required.
For examination purposes the claims will be interpreted as dependent upon claims 20 and 21 respectively which provide antecedent basis for these limitations.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 12-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (Circulation , published online September 29, 2017).
Regarding claim 1, 12-13 and 29, Lee teach culturing pluripotent stem cells in a serum free growth medium (DMEM/F12) comprising 20% serum replacement (SR), a GSK3β inhibitor and FGF2 in the absence of BMP-4 on a surface coating consisting of collagen under conditions such that the pluripotent stem cells express increased Brachyury (T) and KDR transcripts providing mesodermally differentiated cells (thus using a mesodermal differentiation medium), culturing the mesodermally differentiated stem cells in a serum free growth medium comprising DLL4, FGF2 and heparin in the absence of the GSK3β inhibitor and in the absence of BMP-4 under conditions such that the mesodermally differentiated stem cells express increased PECAM1, CDH5, and VWF transcripts providing pluripotent stem cell derived endothelial cells, and purifying the endothelial cells by selecting cells that express a CDH5 cell surface marker and wherein the endothelial cells produce nitric oxide (pages 5-8, Figure 1A, pages 10-11).
Regarding claims 3-5, 14, hESCs were plated onto dishes coated with collagen and were cultured for 3 days in hESC medium with CHIR99021 (page 10, results).
Regarding claim 15, human induced pluripotent stem cells are taught to be used (bottom of page 10).
Regarding claims 16-19, the GSK3β inhibitor is present in a concentration of 3 µM, FGF2 is 4 ng/ml, DLL4 is 25 ng/ml and heparin is 5 µ/ml  (page 6, Figure 1A).
Regarding claims 20-23, wherein the serum-free medium for culturing the mesodermally differentiated stem cells further comprises EGF at 5 ng/ml and VEGF A at 10 ng/ml (page 6 Figure 1A).
Regarding claims 24-28, maintaining the purified stem cell derived endothelial cells for minutes in the absence of DLL4, culturing in a serum free medium comprising FGF2, heparin, VEGF A and EGF (pages 6-10 Figure 1A).
Therefore the teaching of Lee et al anticipates Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 01/21/2022 and 02/18/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the rejections above.
Applicant asserts that because claims 3-5 are not specifically addressed in the prior office action that they are presumed to be rejected solely based upon their dependency on claim 1 and should there be other issues underlying their rejection under 35 USC 112 than dependency on claim 1 that there should be a new non-Final Office Action that sets forth such.
This is not found persuasive as Applicant did not amend claims 3-5 and thus their inclusion in the 112a rejection above is due to their dependency on claim 1. In addition, the objections to these claims with regard to the typos present does not require the filing of a non-final rejection.
Applicant asserts that they have amended the claims as suggested by the examiner with regard to the limitations for a collagen coating in order to overcome at least part of the new matter rejection. 
This is not found persuasive. The Examiner suggested that the phrase “seeding pluripotent stem cells on a coated surface wherein the coating consisted of collagen” might be helpful in overcoming the mew matter rejection at least with regard to a collagen surface as recited in the interview summary filed 12/27/2021. Applicant’s amendments recite culturing… “on a coated surface, wherein a coating of the coated surface consists of collagen”. It appears that Applicant intended to follow the examiner’s suggestion and thus the phrase “a coating” has been treated as a typo and intended to be “the coating” since there appears to be only one coating involved.
Applicant argues that the Office has not met its burden in establishing a prima facie case of lack of written description, or alternatively, applied the improper legal standard/incomplete analysis in establishing such. Applicant asserts that there is no heightened standard for written description support regarding a negative limitation and it does not appear that the Office has applied the proper standard in its analysis. 
This is not found persuasive. The Examiner has explained that the limitation of BMP4 appears in the Specification at page 14 line 24 as an optional addition to the culturing of mesodermally differentiated stem cells. Since there is no disclosure in Applicant’s Specification that BMP4 is to be used optionally in the culturing of pluripotent stem cells Applicant’s disclosure lacks support for the exclusion of BMP4 from the culturing of pluripotent stem cells.
Applicant argues that the Specification as filed discussed pluripotent stem cell culture and differentiation at pages 27-28 wherein it states “hPSCs…were cultured…with or without specific differentiation factors for 7-10 days”. Applicant asserts that this alone should lend written description support for the claim feature in question (“culturing pluripotent stem cells…in the absence of BMP-4”) because BMP-4 is a known mesodermal differentiation factor.
This is not found persuasive. There is nothing in the disclosure that identifies BMP4 as a specific differentiation factor such that the statement made at pages 27-28 of the Specification would assume that BMP4 was to be present or absent during the culture of the pluripotent stem cells. The disclosure at pages 27-28 is too vague with regard to what specific differentiation factors are being referenced and the disclosure at page 14 line 24 does not identify BMP4 as a differentiation factor, specific or otherwise.
Applicant argues that MPEP 2163(III)(A) sets forth aspects of the Office’s burden in establishing a rejection for lack of written description support. Applicant asserts that the Office has fallen short of the burden set forth by the MPEP to sustain the rejection. Applicant asserts that the Office has merely looked to the specification for verbatim, explicit support in order to establish the rejection and has not provided reasons why a person skilled in the art at the time of the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. Applicant asserts that this stance is corroborated in the Applicant-Initiated telephone interview of December 20, 2021 when Examiner Schuberg repeatedly referred to “problems” regarding explicit support. Applicant asserts that the examiner pointed to MPEP 2173.05(i) in the telephone interview, in particular the section reciting “the mere absence of a positive recitation is not the basis for an exclusion” as the only reasoning/rationale the Office has provided to establish/maintain the outstanding rejection under 35 USC 112.
This is not found persuasive. As previously explained, the absence of BMP4 in the culturing of pluripotent stem cells in the disclosure of Applicant is insufficient to support a negative limitation requiring the exclusion of BMP4 from the step of culturing pluripotent stem cells. Examiner Schuberg was trying to explain why the addition of lab results showing that BMP4 was not present during the culturing of the pluripotent stem cells would not provide the support necessary to exclude BMP4 during the culturing of pluripotent stem cells in Applicant’s claimed method. Examiner Schuberg was concerned that Applicant would undergo timely and expensive lab testing that in the end would be unsuccessful in establishing support for the claimed exclusion of BMP4 during the first part of the claimed method. For example, in the same vein, Applicant did not culture their pluripotent stem cells with activin, a differentiation agent well known in the art, but that does not mean that they have support for excluding activin from their claimed method. The Examiner is not requiring literal support of the claims, but is requiring proper support as required by the MPEP. 
Applicant argues that it is clear from claim 1 and the specification as filed that claim 1 recites culturing pluripotent stem cells in a differentiation medium as conceded by Examiner Schuberg in the Applicant-initiated Interview summary of December 27, 2021. Applicant asserts that it would be understood that this stage of culture (i.e., mesodermal differentiation/induction) is performed in the absence of BMP4 which is a known differentiation factor, because alternative mesodermal differentiation factors are adequately described throughout the specification as filed (precluding the need for BMP-4 at the pluripotent stage). Applicant asserts that based on this information alone that the test for written description support is met and would be clear to the skilled artisan in possession of the claimed invention at the time of filing (even if every nuance of the claims is not explicitly described in the specification).
This is not found persuasive. First, the examiner does not agree with Applicant’s characterization of the interview of December 27, 2021 (see interview summary filed 12/27/2021). Second, it appears that Applicant is asserting that the person of ordinary skill in the art would just intuitively know that BMP4 was to be excluded from the first stage of the claimed method wherein pluripotent stem cells are being cultured. There is nothing in the disclosure that indicates or supports this assertion. BMP-4 is not identified in Applicant’s disclosure as a generic differentiation factor that can be added or excluded at any stage of Applicant’s method. BMP4 is identified in Applicant’s disclosure in a specific embodiment, with a specific optional use for a specific cell type (see page 14 line 24).
Applicant argues that “claim 1 recites a mesodermal differentiation medium containing ‘serum free growth medium’ and differentiation factors that are not BMP-4”.
This is not found persuasive because claim 1 does not recite these limitations.
Applicant argues that because there is no positive recitation of BMP-4 as a differentiation factor in the specification as filed regarding pluripotent cells that there is no reason the skilled artisan would think to include BMP-4 or to think that Applicants were not in possession of a mesodermal differentiation medium/method that differentiated in the recited differentiation medium in the absence of BMP-4.
This is not found persuasive. MPEP 2173.05(i)  indicates that “the mere absence of a positive recitation is not the basis for an exclusion”.
Applicant argues that the 132 declaration by Dr. Young Sup Yoon submitted on January 4, 2021 provided extrinsic evidence that there would be no reason for the skilled artisan to contemplate addition of BMP-4 to claim 1 and points to page 3 of the declaration as evidence. This passage recites how the percentage of KDR+ cells was higher using CHIR99021 treatment by itself in the absence of BMP4. Applicant asserts that even if this expert testimony is not part of the specification as filed that fact alone is not dispositive as courts have found extrinsic evidence and expert testimony can help establish written description support. Applicant points to case law for support of the written description support for negative limitation (Satarus, Inc. v. Par Pharm., Inc., Inphi Corp. v. Netlist, Inc. Novartis Pharm. Corp. v. Accord health., Inc).
This is not found persuasive. First, as Applicant points out, the declaration of Dr. Young Sup Yoon is not part of the Specification as filed and therefore does not provide support for the negative limitation of excluding BMP4 from the culturing of pluripotent stem cells in the disclosed method. Second, none of the case law cited supports or applies to Applicant’s assertion that there is support in Applicant’s disclosure for the negative limitation of excluding BMP-4 from the culture of pluripotent stem cells. This case has a very specific fact pattern that does not line up at all with the case law cited by Applicant.
Applicant argues that the importance of the expert testimony provided in the 132 declaration of Dr. Young Sup Yoon was completely disregarded by Examiner Schuberg in the interview of December 20, 2021 because it was not part of the specification as filed. Applicant asserts that according to Novartis that expert testimony was tantamount to explicit disclosure or lack thereof in the specification at least in Nike, Inc. v. Adidas AG.
This is not found persuasive. As explained in the interview, post filing evidence showing that certain elements were absent from the described method is not sufficient to provide support for a negative limitation excluding such missing elements from the claimed method. For example, in the same vein, this post filing evidence would also show that Applicant did not culture their pluripotent stem cells with activin, a differentiation agent well known in the art, but that does not mean that they have support for excluding activin from their claimed method. The fact patterns of Novartis and Nike do not align with the fact patterns of the current situation and therefore are not deemed persuasive.
Applicant asserts that the Examiner’s citation of In re Wright in the last Office Action provides support for their position because the decision went against the patent examiner. Applicant asserts that Examiner Schuberg is wrong for requiring haec verba description of the claimed subject matter. Applicant asserts that Fujikawa v. Wattanasin also provides support for their position as well even though it is directed to a different legal issue than the present matter.
This is not found persuasive. As explained above, the examiner is not requiring literal support for the claimed negative limitation.
Applicant argues that the Examiner conceded in the telephone interview of December 20, 2021 that she knew what Applicant’s were doing and that it was clear that they were not using BMP-4 for the culture of pluripotent stem cells (rather a GSK3beta inhibitor). 
This is not found persuasive. The Examiner does not agree with Applicant’s characterization of the interview (see interview summary filed 12/27/2021). 
Applicant argues that the examiner has not reported back on her promise to consult with a Quality Assurance Specialist with regard to the negative limitation as discussed in the interview conducted on December 20, 2021 and given the upcoming deadline for response and current status regarding powers of attorney, it is not clear if Applicants will receive additional information on this point timely.
Due to the delay and difficulty with the filing of a proper power of attorney and the lack of communication from Applicant it was unclear if Applicant was interested in any additional information from the Quality Assurance Specialist. During her search for further information on the topic of new matter and negative limitations the Examiner did not encounter anything that would change her original position.
With regard to Applicant’s comments on the interview, the Examiner’s characterization of the interview of December 20, 2021 can be found in the interview summary filed 12/27/2021.
The 132 declaration filed by Dr. Young Sup Yoon on 01/04/2021 was not found persuasive because it was directed to references cited in an obviousness rejection that was not being maintained due to claim amendments made on 01/04/2021. This 132 declaration is also not found persuasive with regard to the new 102 rejection of the claims which is made based on the new amendments to the claims filed 01/22/2022 and 02/18/2022.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632